Citation Nr: 1530875	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-07 399	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for bilateral pes planus prior to July 10, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from December 23, 1976 to August 22, 1983, with 1 year, 6 months, and 14 days of prior active service.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the Veteran's claims folder currently resides with the RO in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in September 2014.

By way of history, in the August 2011 rating decision, the RO granted service connection and assigned a noncompensable rating for bilateral pes planus effective August 26, 2010.  In February 2013, the Veteran perfected an appeal of the RO's decision.  In August 2013, the RO increased the Veteran's disability rating for bilateral pes planus to 30 percent effective July 10, 2013.  The Veteran submitted a statement in September 2013 in which he argued that the 30 percent rating for bilateral pes planus should have been effective from August 26, 2010.  The RO treated the Veteran's statement as a notice of disagreement (NOD) and issued a statement of the case (SOC) in December 2013.  It identifying the issue on appeal as entitlement to an effective date earlier than July 10, 2013 for the 30 percent rating for bilateral pes planus.  The Veteran perfected an appeal to that issue.  

The Board notes that the issue of an earlier effective date for the 30 percent rating is part and parcel of the Veteran's original appeal for an initial, compensable rating for bilateral pes planus.  Also, during his Board hearing, the Veteran and his representative clarified that they only wished to pursue the issue of a compensable rating prior to July 10, 2013.  As such, the issue of a rating in excess of 30 percent for bilateral pes planus since July 10, 2013 is not currently in appellate status.  


FINDINGS OF FACT

1.  Prior to May 10, 2012, the Veteran's bilateral pes planus more nearly approximates moderate disability with pain on manipulation and use of the feet and also minimal callus formation on the heels.  

2.  Since May 10, 2012, the Veteran's bilateral pes planus more nearly approximates severe disability with pain on manipulation and use of the feet accentuated, indication of swelling on use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bilateral pes planus from August 26, 2010 to May 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a 30 percent rating for bilateral pes planus from May 10, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

In a letter dated September 2010, the RO informed the Veteran of the information and evidence necessary to substantiate his underlying claim of service connection for a bilateral pes planus.  In the letter, the Veteran was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regarding the Veteran's appeal for an initial, compensable rating for his service-connected bilateral pes planus, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Notwithstanding that fact, a later June 2013 letter provided the Veteran notice on how to substantiate a claim for a higher rating, and the RO readjudicated the Veteran's claim in an August 2013 supplemental statement of the case (SSOC).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim being decided herein.  38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records (STRs) are associated with the electronic claims folder and he has identified that he is not receiving any treatment for his bilateral pes planus.  The Veteran has been afforded two VA medical examinations and he has submitted argument in support of his claim.  Hence, the Board finds VA has satisfied its duty to assist in this appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context, the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2014).  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  Id.

The Veteran's service-connected bilateral pes planus is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5276, for "flatfoot, acquired."  Pes planus is the formal name for flat feet.  

Under Diagnostic Code 5276, a noncompensable (0 percent) disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  

A 10 percent rating is warranted for moderate pes planus, unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. 

A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

Finally, a 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Historically, STRs document that in August 1979 the Veteran was noted to have slightly bowed legs with pes planus.  A June 1983 STR noted the Veteran's complaints of left arch pain for three months and right arch pain at times.  The impression was moderate pes planus on the left and mild pes planus on the right.  

On VA examination in January 2011, the Veteran reported pain in both feet at the medial arch areas when first waking up in the morning.  After a few minutes the pain would disappear.  He reported using occasional over-the-counter Motrin but did not use corrective shoe inserts.  There was no restriction on his ability to perform his job duties notwithstanding his foot pain.  On physical examination, there was no Achilles tendon malalignment and no pain on manipulation of the feet.  The Veteran was noted to have minimal discomfort to very firm palpation over the medial arches.  There was no instability, weakness, edema, or painful motion of the feet bilaterally.  The Veteran's gait was normal without assistive devices and there was minimal callus formation on the heels of both feet bilaterally.  The examiner noted that the Veteran was no longer able to run due to breaking his right ankle.  The examiner commented that the Veteran's feet evidenced a mild to moderate degree of pes planus.  In a July 2011 addendum, the examiner commented that X-rays of the Veteran's feet were negative.  

In his May 2012 NOD, the Veteran reported:

My employment is that of a weapons technician and I am on my feet 5-6 hours per day.  I experience cramping of the arches 2-3 times per week, swelling of the arches at least twice per month and it interferes with my employment.  I take over the counter medication when the pain becomes severe.  Other than that I have constant pain which is tolerable.  I am not in treatment for the feet.  

In his January 2013 VA Form 9, the Veteran further reported:

I have constant pain in both feet.  The pain is more severe when standing.  Because of the pain I was relieved of my job as a weapons supervisor to a weapons tech, as I was unable to do much walking to check on the technicians.  

At a July 2013 VA examination, the examiner noted that when the Veteran walked without his "shoes" the bottoms of his feet hurt.  It was found that the Veteran had pain on the use of the feet that was accentuated as well as pain with manipulation of the feet.  The examiner also noted that there was no indication of swelling of the feet on use, and also that the Veteran's symptoms were relieved by arch supports (or built up shoes or orthotics).  Otherwise, the examiner commented that the Veteran had a decreased longitudinal arch height on weight bearing and that the weight bearing line fell over or was medial to the great toe.  There was no objective evidence of marked deformity of the feet (pronation, abduction, etc.), inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner also noted that the Veteran used a cane "because of feet being painful-has to stand a long time while working-the special shoes/boots help."

In an August 2013 statement, the Veteran reported that the symptoms reported to the July 2013 VA examiner were the same symptoms reported to the January 2011 VA examiner.  However, he did not think that all his symptoms had been recorded by the January 2011 examiner.  The symptoms reported by the Veteran were callosities, pain on manipulation of feet, pain on use of the feet, swelling of the feet and ankles, spasms of the feet, pain in the feet when not wearing shoes, and tenderness of plantar surfaces of the feet.  

At his September 2014 Board hearing, the Veteran referenced his use of a cane, apparently due to his pes planus disability.  He indicated that when he had been examined in January 2011 he had not brought the cane and that he had "hobble[d] on in" to the examination.  Otherwise, the Veteran testified that when he walked he put more weight on the inside of the bottom of his feet than on the outside.  Furthermore, that he experienced pain/tenderness around the big toe area when he walked due to the pressure.  

In the present case, the January 2011 VA examiner identified mild to moderate pes planus based on the structure of the Veteran's foot.  Taking into consideration the Veteran's complaints of pain and the finding of mild to moderate pes planus, the Board finds the Veteran's disability picture for bilateral pes planus more nearly approximates a 10 percent rating for the period August 26, 2010 to May 9, 2010.  Here, the January 2011 VA examination is the only medical evidence available for review during this period.  The Veteran did not receive any treatment for his feet and his subjective complaints are noted in the VA examination report.  The VA examiner noted that Veteran's complaint of painful arches but found manipulation of the feet did not illicit pain.  Discomfort was found when there was very firm palpation over the medial arches, but this was identified as only being minimal.  While there was minimal callus formation on the heels bilaterally, there was a lack of callus formation elsewhere on the foot.  Examination findings also reflected a lack of Achilles tendon malalignment or other evidence of foot abnormality.  

The Veteran is competent to report his observable symptoms of foot disability and the Board has taken into consideration his report that the January 2011 VA examiner did not record his reported symptoms.  The Board finds the January 2011 VA examiner's report narrative to be thorough, and those subjective complaints recorded to be consistent with the objective findings.  There is no indication that the January 2011 VA examiner misstated the Veteran's complaints or did not record them.  As such, the Board assigns greater probative value to the January 2011 VA examination findings as compared to the Veteran's August 2013 statement that his reported symptoms at the time of the January 2011 examination were not documented.  

As such, the Board finds the available evidence supports no more than a 10 percent rating for bilateral pes planus under Diagnostic Code 5276 prior to May 10, 2012.  

The Board does not find that a rating in excess of 10 percent prior to May 10, 2012 is warranted.  During the January 2011 VA examination, the Veteran's pes planus was not identified as being severe, nor was it characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or indication of swelling on use.  While there was some evidence of minimal callosities on the Veteran's heels, the Board does not conclude that this single finding is tantamount to a showing of severe disability and a 30 percent rating.  Additionally, the Veteran has testified that he uses a cane because his painful feet cause problems walking and standing.  He commented at his Board hearing that he, apparently, left the cane in his car when he reported for his January 2011 examination and had hobbled in to be examined.  The Board notes that the VA examiner's assessment of the Veteran's gait during the examination was that it was normal.  There was no objective finding of the Veteran being hobbled or limping secondary to his feet.  

The Board also does not find that the evidence supports a 50 percent rating for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  As with the rating criteria for a 30 percent rating, the evidence of record for this period does not support the rating criteria.  

For the period May 10, 2012 to July 10, 2013, the Board concludes the rating criteria more nearly approximate a 30 percent rating for bilateral pes planus.  

Here, the Board is mindful that in finding a higher rating to 30 percent is warranted, there is a lack of medical evidence that necessarily supports a rating greater than 10 percent during this period.  As previously noted, the Veteran does not receive treatment for his feet, and there was no VA examination conducted during this period.  As such, the medical evidence does not necessarily support a 30 percent rating or higher.  With that said, the Veteran is competent to report observable symptoms related to his feet.  The Veteran first reported an increase in his symptoms in his May 10, 2012 NOD.  He also at that time noted that his pes planus was affecting his job as a "weapons supervisor".  (Parenthetically, the Board notes that the Veteran's NOD is dated May 10, 2012, but does not have a date stamp associated with the document.)  The Board finds the later July 2013 VA examination (DBQ) findings appear to support the Veteran's contentions with regard to pain and callus formation of the feet.  Otherwise, the VA examiner indicated that there was no swelling of the Veteran's feet on use or objective evidence of marked deformity of the feet, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Also, it was noted that the Veteran's symptoms were relieved by arch supports (or built up shoes or orthotics).  

Therefore, the Board will accept that the Veteran's bilateral pes planus more nearly approximates a 30 percent rating based on pain on manipulation and use of the feet accentuated as well as characteristic callosities.  Finding reasonable doubt in the Veteran's favor, a 30 percent rating for bilateral pes planus is found warranted from May 10, 2012.  38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

The Board does not find, notwithstanding the May 10, 2012 complaints, that a 50 percent rating is warranted for the Veteran's bilateral pes planus from May 10, 2012 to July 10, 2013.  Here, as noted above, there is a lack of any medical evidence during this noted period and the later findings in the July 2013 VA examination (DBQ) do not necessarily demonstrate those criteria supportive of a 50 percent rating.  In this regard, the July 2013 VA examiner commented that there was no swelling of the Veteran's feet on use or objective evidence of marked deformity of the feet, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  As such, the Board does not find the evidence more nearly approximates pronounced pes planus characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Here, under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain, alone, does not provide an additional basis for any higher evaluation.  Furthermore, Diagnostic Code 5276 is not predicated on loss of range of motion.  As such, consideration of 38 C.F.R. §§ 4.40 and 4.45, as contemplated per DeLuca, supra, are not required.  

Not every disability is specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptoms are closely analogous.  See 38 C.F.R. § 4.20 (2014).  However, by the terms of § 4.20, rating by analogy is limited to situations when an unlisted condition is encountered.  The United States Court of Appeals for Veterans Claims (Court) has found that an analogous rating may be assigned only where the service-connected condition is unlisted.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993); see also Hudgens v. Gibson, 26 Vet. App. 558, 563 (2014).  The evidence in this case shows that the Veteran has consistently been diagnosed with pes planus (flat feet) since before leaving service.  Furthermore, he has been diagnosed with a disability for which VA has specifically promulgated and listed a diagnostic code (Diagnostic Code 5276) in the rating schedule for purposes of evaluating the impairment in earning capacity due to the pes planus.  As such, the Board is not required, indeed, not permitted, to rate pes planus by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (for "foot injuries, other) or any other diagnostic code.  Cf. Fenderson v. West, 12 Vet. App. 119, 128 (1999) (noting that a veteran who has plantar fasciitis may be evaluated under Diagnostic Code 5284 because it is an unlisted condition).  

In conclusion, the Board finds that a rating of 10 percent prior to May 10, 2012 and a rating of 30 percent from May 10, 2012 is warranted for the Veteran's service-connected bilateral pes planus.   

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no time for the appeal period prior to July 10, 2013 has the Veteran's pes planus been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2014). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology. 

The objective evidence identifies the Veteran's primary symptoms associated with his service-connected pes planus as being pain on manipulation and use of the feet plus callosities.  The rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5276 contemplate these symptoms.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether a claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Even accepting that the Veteran's use of a cane (reportedly due to his painful feet) is not necessarily contemplated in the schedule, there has not been a showing of marked interference with employment or frequent periods of hospitalization.  The facts in the present case reflect that Veteran as employed and he does not receive treatment for his bilateral pes planus.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture related to his bilateral pes planus requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) ; Thun, supra. 



(CONTINUED ON NEXT PAGE)


ORDER

A rating of 10 percent for bilateral pes planus prior to May 10, 2012, is granted, subject to the law and regulations governing the award of monetary benefits.  

A rating of 30 percent for bilateral pes planus from May 10, 2012, is granted, subject to the law and regulations governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


